Case 1:19-cv-10203-IT Document 54 Filed 08/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

SONYA LARSON, )
Plaintiff )
)

Vv. ) CA. No.: 1:19-CV-10203-IT
)
DAWN DORLAND PERRY, )
COHEN BUSINESS LAW GROUP, PC and )
JEFFREY A. COHEN, ESQUIRE, )
Defendants )

 

 

DEFENDANTS COHEN BUSINESS LAW GROUP, PC, AND JEFFREY A. COHEN,
ESQ.’S RESPONSE TO THE COURT’S JULY 31, 2019 ORDER

 

Pursuant to the Court’s July 31, 2019 Order, Defendants Cohen Business Law Group, PC,
and Jeffrey A. Cohen, Esq. (collectively, “the Firm”) intend to rest on their previously filed Motion
to Dismiss and move pursuant to Fed. R. Civ. P. 12(b)(1), (2), and (6) to dismiss Plaintiff Sonya
Larson’s Amended Complaint and Demand for Trial by Jury. All references in the previously filed
motion should be taken to refer to the operative complaint. The changes to the Amended
Complaint have no material effect on the issues raised in the Firm’s Motion to Dismiss,

WHEREFORE, and for the reasons set forth in its Memorandum of Law, Cohen Business
Law Group, P.C. and Jeffrey A. Cohen, Esq. respectfully request that this Court ALLOW their
Motion to Dismiss.

REQUEST FOR ORAL ARGUMENT

In accordance with Local Rule 7.1(d), counsel for the Defendants, Cohen Business Law

Group, P.C. and Jeffrey A. Cohen, Esquire, hereby requests a hearing for oral argument in

connection with this motion.

(80465791 1}
Case 1:19-cv-10203-IT Document 54 Filed 08/08/19 Page 2 of 2

THE DEFENDANTS,

COHEN BUSINESS LAW GROUP, PC,
AND JEFFREY A. COHEN, ESQUIRE,
BY THEIR ATTORNEYS,

DATED: _August 8, 2019 /s/ Matthew H. Greene, Esg. (BBO# 567839)
Mark W. Shaughnessy, Esq. (BBO# 567839)
mshaughnessy@boyleshaughnessy.com
Matthew H. Greene, Esq. (BBO# 673947)
mgreene@boyleshaughnessy.com
Boyle | Shaughnessy Law, P.C.

695 Atlantic Avenue, 11" Floor
Boston, MA 02111

Phone: (617) 451-2000

Fax: (617) 451-5775

L.R. 7.1(a)(2) CERTIFICATION
I, Matthew H. Greene, certify that on , | conferred with Plaintiff's counsel

pursuant to Local Rule 7.1(a)(2), and Plaintiff's counsel indicated that he to
this motion.

 

CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as
non-registered participants on this 8" day of _August_, 20_19_.

/s/ Matthew H. Greene, Esq. (BBO# 567839)
Matthew H. Greene, Esq. (BBO# 673947)

{B0465791 1} 2
